Title: From Thomas Jefferson to Craven Peyton, 8 February 1803
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Washington Feb. 8. 1803.
          
          In my letter of Nov. 2. I expressed a hope I might be able to pay you 1000. D. the 1st. week of this month, 1000. D. in March, & the balance in the summer. in my letter of the 20th. of Nov. I still thought it might be but suggested a possibility that the paiments might be a month later. it is with sincere concern I am obliged, by a rigorous view of my affairs, to say, not only that I cannot begin the paiments till next month, but that instead of paiments of 1000. D. each month, I shall be able only to make paiments of 500. D. a month for Mar. Apr. May & June, with 600. D. in Aug. to mr Carr according to my assumpsit, & the balance the month after I wish I could have done more; but it is out of my power and it is better for me to say so, that you may be enabled to make your arrangements for the best in this state of things. I should be very willing, if it would be of any advantage, to give you my notes of 500. D. each payable as above; altho’ if not inconvenient I would rather not have paper of mine at market. but in this I will conform to your wish. I shall be at home about the 9th. of March to make a short stay, when I shall hope to see you. Accept these my apologies, with assurances of the regret with which I am obliged to make them, and of my esteem and best wishes for you.
          
            Th: Jefferson
          
        